Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 7/10/2020 and IDS filed on 7/10/2020 and 3/1/2021. 
Claims 1-11 are pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 9-11 recited a computer program , however computer program is not one of the four categories of patent eligible subject matter under 35 U.S.C 101.
Applicant should amend the claims to incorporate a non-transitory computer storage device which store the computer program, in order to overcome the rejection set forth above.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (U.S. Pub. No. 2011/0054815 A1).

As per claim 1, Xu discloses:
A monitoring device configured to monitor an energy storage device, the monitoring device comprising: 
an acquisition unit configured to acquire information regarding whether a learning model is in a first mode or in a second mode, the learning model configured to detect a state of the energy storage device (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery –[Prior art determine mode of operation such as Z1 or Z2 correspond to the first or second mode, the prior art enter data into network (learning model), which predict battery condition is considered as the detect as cited above]); and 
a change unit configured to change an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network [Prior art include mode Z1 which train the learning model, and switch to mode Z2 which equalize the battery, therefore teach the change an operation as cited above]), the balancer circuit configured to balance a voltage of the energy storage device (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage). 

As per claim 2, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the first mode, the change unit changes a threshold voltage to a larger value, the threshold voltage configured to cause the balancer circuit to balance the voltage (See Para [0022], i.e. battery equalized charge…balance the voltage , See Para [0056]-[0064], i.e. replace…maximum voltage ).

As per claim 3, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the first mode, the change unit changes the operation of the balancer circuit to a stopped state (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage [it is apparent that when equalize battery is completed, the operation stop, being the stop state as cited above]).

As per claim 4, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the first prior in Z1 state discharge the battery, considered as the discharge operation as cited above]).

As per claim 5, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in a case where the learning model is in the second mode, the change unit causes the balancer circuit to operate in the predetermined state  (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network –[Prior art operate state Z1…Z4 being the predetermined state]).

As per claim 6, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein in the case where the learning model is in the second mode, the change unit changes the operation of the balancer circuit from the predetermined state (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network –[prior art operate in Z1 … Z4 state, therefore change the operation based the predetermined state]).

As per claim 7, Xu discloses all of the features of claim 1 as discloses above wherein Xu also discloses wherein the acquisition unit acquires from a server the information regarding whether the learning model is in the first mode or in the second prior art directed to transfer data to background computer , the computer operate the different mode Z1….Z4 is considered as the server as cited above]). 

As per claim 8, Xu discloses:
A monitoring method configured to monitor an energy storage device, the monitoring method comprising: 
acquiring information regarding whether a learning model is in a first mode or in a second mode, the learning model configured to detect a state of the energy storage device (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery –[Prior art determine mode of operation such as Z1 or Z2 correspond to the first or second mode, the prior art enter data into network (learning model), which predict battery condition is considered as the detect as cited above]); and 
changing an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode  (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network [Prior art include mode Z1 which train the learning model, and switch to mode Z2 which equalize the battery, therefore teach the change an operation as cited above]), the balancer circuit configured to balance a voltage of the energy storage device (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage). 

As per claim 9, Xu discloses:
A computer program configured to cause a computer to cause a learning model regarding an energy storage device to learn, wherein the computer executes the steps of: 
acquiring information regarding whether the learning model is in a first mode or in a second mode (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery –[Prior art determine mode of operation such as Z1 or Z2 correspond to the first or second mode, the prior art enter data into network (learning model), which predict battery condition is considered as the detect as cited above]); 
changing an operation of a balancer circuit from a predetermined state in a case where the learning model is in the first mode (See Para [0056]-[0060], See Figure 2, & Para [0082]-[0094], i.e. state is Z1…replace the learning set…teacher set …training network [Prior art include mode Z1 which train the learning model, and switch to mode Z2 which equalize the battery, therefore teach the change an operation as cited above]), the balancer circuit configured to balance a voltage of the energy storage device (See Para [0022], i.e. battery equalized charge…balance the voltage, See Para [0061]-[0064], i.e. state is Z2…equalized charge is determined …. Equalized voltage); and 
acquiring input data, including at least one of a voltage, a current, a temperature, and a state of charge (SOC) of the energy storage device, to provide the input data to the learning model (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery). 

As per claim 10, Xu discloses all of the features of claim 9 as discloses above wherein Xu also discloses wherein the computer further executes the step of in the case where the learning model is in the first mode, acquiring the input data to provide the input data to the learning model while leaving the operation of the balancer circuit in the predetermined state (See Para [0055], i.e. gathers the real-time…voltage…current, See Para [0056]-[0082], i.e. battery working state…Z1…Z2…equalized charge period…put into network…get predicted capacity and service life of the battery). 

As per claim 11, Xu discloses all of the features of claim 9 as discloses above wherein Xu also discloses a computer program configured to cause a computer to detect a state of an energy storage device, wherein the computer executes: inputting input data, including at least one of a voltage, a current, a temperature, and a state of charge (SOC) of the energy storage device, to a learning model that has learned based on the computer program according to claim 9 and detecting the state of the energy storage device (See Para [0055], i.e. gathers the real-time…voltage…current, See Para 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/NHA T NGUYEN/Primary Examiner, Art Unit 2851